Citation Nr: 0005895	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  95-10 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






INTRODUCTION

The veteran had active military service from December 1974 to 
December 1977 and from October 1986 to December 1992.

This matter arises from an August 1994 rating decision by 
which the RO denied a claim for an increased evaluation from 
10 percent disabling for a low back condition.  By a rating 
decision of December 1995, the RO continued to deny the 
veteran's claim for an increased evaluation from 10 percent 
disabling for a low back condition.  The veteran had a 
hearing scheduled for January 1995, but his representative 
indicated that the veteran wished to cancel the hearing.

The veteran's claim was initially before the Board in 
February 1997, at which time it was remanded for additional 
development.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran's claim for an increased rating for a low back 
disability from 10 percent disabling must be remanded for 
another VA examination.  This case must be remanded because 
the examination report from September 1998 does not answer 
with sufficient clarity the questions posed in the February 
1997 remand.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 1997, the Board remanded the case at hand in 
order that the veteran could be afforded a VA examination in 
accordance with DeLuca v. Brown, 8 Vet. App.  202 (1995).  
Specifically, the examiner was asked to make specific 
findings regarding range of motion and the level of pain on 
motion, as well as for a determination as to whether any 
limitation of motion could best be described as slight, 
moderate, or severe.  The examiner from the veteran's 
September 1998 VA examination provided the range of motion 
findings, but did not describe whether such range of motion 
could best be described as slight, moderate, or severe, and 
also did not describe the amount of pain on motion.  

Therefore, under Stegall v. West, the veteran's claim for an 
increased rating for residuals of a low back injury must be 
remanded for another VA examination.  The VA examination must 
consider the factors discussed in DeLuca v. Brown (such as 
additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination, including 
during flare-ups) and relate how they affect the veteran's 
lumbar spine. 

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's low back 
that have not already been associated 
with the claims folder. 

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of a low back injury.  
The examiner should provide diagnoses of 
all disorders of the veteran's lumbar 
spine.  Such tests as the examining 
physician deems appropriate should be 
performed.  These tests should include a 
complete test of the range of motion of 
the veteran's lumbar spine.  In 
describing the range of motion of the 
spine, the examiner should answer the 
following questions: 

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  What are the standards for 
normal ranges of motion for the 
lumbar spine for the different range 
of motion tests?

c.  How do the range of motion 
findings of the lumbar spine relate 
to those standards for the different 
range of motion tests in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

d.  Does the veteran have ankylosis 
of the lumbar spine, and, if so, is 
such ankylosis favorable or 
unfavorable? 

e.  Is there muscle spasm on extreme 
forward bending?

f.  Is there loss of lateral spine 
motion, unilateral, in standing 
position?

g.  Is there any listing of the 
spine?

h.  Is there a positive 
Goldthwaite's sign?

i.  Is there marked limitation of 
forward bending in the standing 
position?

j.  Is there loss of lateral motion 
with osteoarthritic changes or 
narrowing of joint spaces?

k.  Is there any abnormal mobility 
on forced motion?  
	
The examiner should also be asked to 
determine whether there are other 
symptoms that affect the range of motion 
and function of the lumbar spine.  The 
examiner should be asked to answer the 
following questions:

l.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

m.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.  The claims folder and a 
copy of this remand must be made 
available to the examining physician in 
conjunction with the examination so that 
he/she may review pertinent aspects of 
the appellant's medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO should readjudicate the 
appellant's claim of entitlement to an 
increased rating for a low back 
disability from 10 percent disabling with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  
In the event that the claim is not 
resolved to the satisfaction of the 
appellant, he should be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

No action is required of the veteran until she receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals





